Smith, J.
— “It is contended by the defendant in error, that as the note was not made payable to Allen and Hays by their firm name, it must be regarded as individual and not partnership property, and, therefore, that there should have been further proof that Hays assigned it, or authorised its assignment to the plaintiff We cannot perceive any good reason for this distinction. A partnership note or bill, may be made by one of the partners, signing it for “ Mmself and partners,” or by subscribing the several names of the person-composing the firm, or the firm name. Chit, on Bills 67. So, no doubt, a note may be made payable to partners by inserting their individual names in full, or the firm name, and upon the same priu-ciple an assignment by one of the firm, made in either way, would he. good. The case of Jones v. Mars, 2 Campb. N. P. R., was a suit by endorsers against the drawers of a bill of exchange. The dec laration stated that the defendants, ‘made their certain bill of ex change in writing, their own proper hands being thereunto subsen *161bed.’ The bill, when produced, appeared to be drawn, in the defendants’ name of ‘ Mars & Co.,’ and it^vas held that this was not a variance.
“ As there appears to have been no other defect in the proof, we think the plaintiff was entitled to a judgment.”
Judgment reversed, &c.